NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-50100

                Plaintiff-Appellee,             D.C. No. 3:14-cr-01656-BEN-1

 v.
                                                MEMORANDUM*
ANGEL SALINAS-MANDUJANO,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                   Roger T. Benitez, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Angel Salinas-Mandujano appeals from the district court’s judgment and

challenges the 75-month sentence and the 5-year term of supervised release

imposed on remand following his guilty-plea conviction for importation of

methamphetamine, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Salinas-Mandujano contends that the district court erred by denying his

request for a minor role adjustment under U.S.S.G. § 3B1.2. We review the

district court’s interpretation of the Guidelines de novo, and its application of the

Guidelines to the facts for abuse of discretion. See United States v. Gasca-Ruiz,

852 F.3d 1167, 1170 (9th Cir. 2017) (en banc). The government’s arguments,

which the district court adopted, support the court’s conclusion that Salinas-

Mandujano did not show that, as compared to all possible co-participants in the

offense, he was not “substantially less culpable than the average participant.” See

U.S.S.G. § 3B1.2 cmt. n.3(A). Though the district court did not explicitly discuss

each of the Guideline factors, see U.S.S.G. § 3B1.2 cmt. n.3(C), it was not required

to do so, particularly given that this was Salinas-Mandujano’s third sentencing

hearing before the same judge and each hearing primarily concerned the minor role

adjustment. See United States v. Diaz, 884 F.3d 911, 914-15 (9th Cir. 2018). The

court did not abuse its discretion in denying the adjustment. See United States v.

Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016) (district court may deny minor

role reduction even if some factors weigh in favor of granting it).

      Salinas-Mandujano next contends that the district court procedurally erred

by failing to explain the term of supervised release adequately. We review for

plain error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.


                                           2                                     19-50100
2010), and conclude that there is none. The record as a whole reflects the district

court’s reasons for imposing the above-Guidelines term of supervised release. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc) (adequate

explanation may be inferred from the record as a whole).

      AFFIRMED.




                                          3                                   19-50100